DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-5 & 11-18 are pending and have been examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The terms “warm” & “cool” in claim 16 are relative terms which renders the claim indefinite. The terms “warm” & “cool” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “warm” & “cool” have been construed to be warmed or cooled air.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 & 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2015/0114596 A1 to Rohde in view of US Patent Publication Number 2012/0071082 A1 to Karamanos and further in view of US Patent Publication Number 2019/0323730 A1 to Bang.

A) As per Claim 1, Rohde teaches a terminal unit (Rohde: Figure 7), comprising: 
a primary air chamber (Rohde: Figure 7, Item 14) configured to receive primary air; 
an induced air chamber (Rohde: Figure 7, Item 15) configured to receive secondary air from a  conditioned space; 
a heating coil (Rohde: Figure 7, Item 34) disposed in the induced air chamber, wherein: 
the heating coil does not receive the primary air (Rohde: Figure 7, Item 34 does not heat air in Item 14); and 
a fan disposed in the induced air chamber (Rohde: Figure 7, Item 22), wherein the fan is configured to blow the secondary air received via the induced air chamber toward the heating coil and the heating coil is configured to heat the secondary air.
Rohde does not explicitly teach that the primary air is from an air handling unit, wherein the primary air comprises conditioned air.
However, Karamanos teaches the primary air is from an air handling unit, wherein the primary air comprises conditioned air (Karamanos: Figure 1, primary Item 40 to unit 12 from air handler 16).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rohde by making the primary air come from a pre-heater, as taught by Karamanos, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Rohde with these aforementioned teachings of Karamanos with the motivation of pre-conditioning the air to make the system more energy efficient.
Rohde in view of Karamanos does not explicitly teach that the heating coil is removable from the induced air chamber without disassembling at least a portion of the induced air chamber.
However, Bang teaches a heat exchanger is removable from an air chamber without disassembling at least a portion of the air chamber (Bang: best shown in Figure 6, heater coil 46 is removed from chamber by only opening door 71).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rohde in view of Karamanos by making the heat exchanger removable with total disassembly of the air chamber, as taught by Bang, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Rohde in view of Karamanos with these aforementioned teachings of Bang with the motivation of easier access for maintenance to prolong the life of the system.

B) As per Claim 2, Rohde in view of Karamanos and Bang teaches a damper in the primary air chamber configured to regulate a flow of the primary air through the primary air chamber (Rohde: Figure 7, Item 14a & 14b).

C) As per Claims 3 & 11-12, Rohde in view of Bang teaches a controller, the controller configured to: receive one or more control signals; and control the damper, the heating coil, and the fan in response to the one or more control signals (Rohde: Figure 6, controller C30 gets signals from temperature sensors T and controls everything in the system from that).
Rohde in view of Bang does not explicitly teach that the controller includes a memory, communications circuit and one or more processors communicatively coupled with the memory and the communications circuit.
However, Karamanos teaches a controller includes a memory, communications circuit and one or more processors communicatively coupled with the memory and the communications circuit (Karamanos: Figure 25, Paragraph 0150).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Rohde in view of Bang by having one or more processors, with a memory and communications circuit, as taught by Karamanos, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Rohde in view of Bang with these aforementioned teachings of Karamanos since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the controller of Wilson for the Controller of Rohde in view of Bang. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

D) As per Claims 4-5 & 13, Rohde in view of Karamanos and Bang teaches that the heating coil slidingly engages the induced air chamber via one or more tracks (Bang: best shown in Figure 6, Item 46 slides on tracks 5 & 6).
Rohde in view of Karamanos and Bang does not explicitly teach that the tracks are in a downward direction.
However, Applicant has not disclosed that having the coil be removed downward solves any stated problem or is for any particular purpose. Moreover, it appears that the coil being removed downwardly would perform equally well with Rohde in view of Karamanos and Bang. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coil of Rohde in view of Karamanos and Bang be removed downwardly because the direction of removal does not appear to provide any unexpected results.

E) As per Claim 14, Rohde in view of Karamanos and Bang teaches that the heating coil is removable from the induced air chamber via a side of the terminal unit (Bang: best shown in Figure 6, heater coil 46 is removed from chamber by only opening door 71).

F) As per Claim 15, Rohde in view of Karamanos and Bang teaches that the induced air chamber is configured to receive the secondary air from the conditioned space via a ceiling plenum or a return air duct (Rohde: Figure 7, Item 15 gets air from rooms).

G) As per Claim 16, Rohde in view of Karamanos and Bang teaches that the conditioned air comprises warm air, cool air, room-temperature air, or a combination thereof (Karamanos: air from Item 16 is pre-conditioned).

H) As per Claim 17, Rohde in view of Karamanos and Bang teaches that the terminal unit is configured to discharge the primary air and the secondary air as room air (Rohde: Figure 6, both secondary and primary air discharged to room).

I) As per Claim 18, Rohde in view of Karamanos and Bang teaches that the heating coil comprises a hot water coil or an electric heating coil (Rohde: Paragraph 0008, electric or water). 

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 & 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762